DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on May 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,558,314 and 10,788,945 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated May 3, 2022.

As for Applicant’s argument regarding the amendment to independent claim 1 overcoming the art: “Additionally, claim 1 is amended herewith to clarify that an electromagnetically shielded channel extends from within the housing to an area outside of the housing.” (Remarks, page 12); examiner agrees that such an amendment overcomes the art.  Therefore, the remainder of the arguments are moot and independent claim 1 is in condition for allowance after entering the below Examiner’s Amendment.

Accordingly, amended independent claims 16, 18, and 20 are in condition for allowance as well since claims 16, 18, and 20 contain similar allowable subject matter as claim 1 after entering the below Examiner’s Amendment.  The dependent claims are also in condition for allowance after entering the below Examiner’s Amendment.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adam Smith (Reg. No. 72,962) on 7/12/2022.

The application has been amended as follows:

In claim 1:
	A touch panel assembly for reducing electromagnetic interference, said assembly comprising: a housing adapted to be secured within an instrument panel of a vehicle; an optical stack located within said housing, having an electronic display layer adapted to display an image; a resistive touch panel comprising first and second independently operable, seamless grid sections and a plurality of touch input receivers placed adjacent to said first and second independently operable, seamless grid sections; an electromagnetically shielded channel extending from within said housing to outside of said housing; and a plurality of input/output devices in communication with said optical stack, and extending through the electromagnetically shielded channel.

In claim 16:
A touch panel assembly for reducing electromagnetic interference in a commercial, military, or private vehicle, said touch panel assembly comprising: a housing adapted to be secured within an instrument cluster of said commercial, military, or private vehicle; an optical stack located within said housing and comprising: a cover layer; a linear polarizer located below the cover layer; a quarter wave retarder located below the linear polarizer; a top layer located below the quarter wave retarder; a liquid crystal electronic display layer adapted to display an image; a resistive touch panel comprising first and second independently operable, seamless grid sections and a number of touch input receivers placed adjacent to said first and second independently operable, seamless grid sections; a bottom layer located below the resistive touch panel; an indium tin oxide layer located below the bottom layer; and a quarter wave retarder located below the indium tin oxide layer; a number of input/output devices in communication with said touch panel; a channel comprising electromagnetic shielding and extending from within the housing to an area outside of said housing, wherein said input/output devices extend through said channel; a controller having executable software instructions, which when executed, configure the controller to: display the image across substantially an entirety of the electronic display layer; monitor for failure of one of said grid sections; and upon failure of one of said grid sections, display the image on only a portion of the electronic display corresponding with an operable one of said grid sections.

In claim 18:
A touch panel assembly for reducing electromagnetic interference in a commercial, military, or private vehicle, said touch panel assembly comprising: a housing adapted to be secured within an instrument cluster of the commercial, military, or private vehicle; an optical stack located within said housing and comprising: a cover glass; a linear polarizer located below the cover glass; a quarter wave retarder located below the linear polarizer; a top glass located below the quarter wave retarder; a liquid crystal layer adapted to display an image; a resistive touch panel having first and second independently operable, seamless grid sections and a series of touch input receivers for said first and second independently operable, seamless grid sections; a bottom glass located below the resistive touch panel; an indium tin oxide layer located below the bottom glass; and a quarter wave retarder located below the indium tin oxide layer; a number of input/output devices in communication with said touch panel; and a channel extending from within said housing to outside of said housing, said channel comprising electromagnetic shielding, and said input/output devices extending through said channel; wherein each of the grid sections comprise electrical circuits; wherein each of the electrical circuits includes a pair of zener diodes located in parallel with, and on either side of, a number of capacitors.

In claim 20:
A touch panel assembly reducing electromagnetic interference, said assembly comprising: a housing adapted to be secured within an instrument cluster of a vehicle; an optical stack located within said housing and comprising: an electronic display subassembly comprising an electronic display layer adapted to display an image; and a resistive touch panel layer comprising second grid sections and a number of touch input receivers placed adjacent to said first and second grid sections, wherein said first and second grid sections are located adjacent to one another to present a seamless appearance to a user and are independently operable, wherein said resistive touch panel layer is laminated to a layer of said electronic display subassembly; a number of input/output devices in electrical connection with said optical stack; and at least one electromagnetically shielded channel extending from within said housing to an area outside of said housing, wherein said input/output devices extend through said at least one channel.


Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 16, 18, and 20 are allowable over the prior art of record for the reason stated above.
Each of the dependent claims further limits allowable independent claims 1, 16, 18, or 20, and thus, is also allowable by virtue of its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is 571-270-7995.  The examiner can normally be reached on Monday - Friday, 9 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Temesghen Ghebretinsae can be reached at 571-272-3017. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yaron Cohen/
Examiner, Art Unit 2626